••»•




                             Mr. freJdie Ua TxiQlKer^OOfSl^S
                             tore»Lego L Nks. I30H1S0I
                             It'll fM ISO       ELLtl Umi             ,^ ^0//v
                             fWsville, lexas 113f3-0ool                ^!*?***m
                                    Mflvj la^aois                     fe^i\2t0l5

yrauk Coumtvj District CLerk

1000 Giui^lupe Street
Austinj lexas       n&iV»-<loo3
>?£.' Cauie kIoi o-i'-GM-i*-ooiiafr    Cofl fs)oi DM5-oo3fcJ-cvi   FrccMift Ue
     UJQlKer, Ploiniiff-tfppeliorri: vr *toie Auieos, fct ol., OefenJanls-
     flpplJeei /SecanJ Request for Clerks Rtcari
     &lar Clerk;
    Oore JgoI/l| EncloseJ h-erm h i>e 4aeJ amonq the papers o-P tJ>e.
fljboo^ll^lej^ini reiWflceJ Cousej please h'rj iht DnqinoL 0-P /nv^
<rSeroy Wdhn^fi Requeii for fl 1/ue faJ Complete ftopvj of tfie. Click's
fee&ii'tirsuonl lb Me 31S Tex. ft Civi. Proc".             Pie&se -file ttil% flatter
onJ prcftiiJi ^e enii>€: £lerk*S Ractrd hi iht Qhwt CouSi of fttiert. 8vj
Copvj o-T -this letter, X amolst>-mailinq fl f.op»j of liome tt the Clerk of
the FiVst/Cart of rtpp^abl.           £ -iiumk nou in aJvonct for sjoar arrlieipai'
ed cooperation in -Lhfs rrifltter,
   Sincere Lvj |

          flointl+f-• -ffpffelfant/
f^ujJfvfp- clerk
c; cop- ftark 1st coA* ?/                       >s^

cci retaineJ bu odJre&see i




                                       Pbafel of^
                                                                                                             FILED IN
                                                                                                    1STCOURT OFAPPEALS        "^
                                                     Yr, d, hi0. O-l*6M-l^-00WSlt»                       HOUSTON, TEXAS
                                                      Cofl rxlo,   0l-*S-003fcf-CVI                     MAY 22 2015
                                                                                                        IRISTOPHER A. PRINE
    Freddie Lee ldolKftrjlDC*.flO«»ST»«S
                          , , , Crt „ Hi
                                                                          *, In ^e District CourF'T^T^1
                                                                                              CLERK V^y/ / 1
                     Plamtift-Appellant                                   -*-
•tecsus                                                                   •#-   latih Judicial District
    fjissie ouiens 3Presiding officer, Texas -#
    Bourd o-P ParJfiAi flrJ Poroitijet aL.|                               *-    Yroui£ Uuntvj, Texas:
                                        Qefmhnk- Appellees                «#
    wibiiii ii• mill • mm*0(m*m*m*mmim*tmmmimp*i$mmmmm^^




           Second OlDtion In Request For ATrue And Ccmpiete Copu 0«f Vhe
             Clerk's Record Puauont % Pute 3t,5 Te^i R, Ciu. fi oc>
To; MeLva Li Pn'ce
             TrdMiS Couotvj District CLerk
r             C»vi. Dlvj,| 3DS CourtheUie
               1000 GuaJalupe JStrfefct
              Austin, Te* as                         -1&-U1-9003
             Comes klouj Freddie Lee idalKer, Plaintiff-Appellant in the nUie-sfyLed
    and n&ctnctd Cause, ovj and through himself; fe Propria Persona; and
    presents fhi's "Sectnd (Ration In kequest for ATrue And Complete Copvj of
    The Clerk's Record Pursuant To RuLe 3*.S Tex, R, Ciu, Proc," and in Support
    of Such, Plaintiffs Appellant presents Tfte Foitoawuji
    ») On June w^aou-, Plaintiff filed 0ngi.noL Oue Process of LauJ Complaint:
    Pursuant % United states Constitution $m«ndmenf Fourteen) Texas Constitut
 ion Article A, Section tf j
Si) Request For Seruice of Process;;                                                       ,_,^-
3) Applicaticn Td Proceed in Forma Fbaperi^ -lna£ititv( To Pavj Cosiij
    <f) PLointiff'S friddlt LeeOJolHer', TOC* «f£7*«S Motion for Aflro-Uctiufi. Order;
    and
;rS) Plaintiffs Appendices.
        On Jutvj 1,20(4-, Plaintiff presented Plaintiff's First ^uest for Admiss
   ions aJtfh ExU'ris "f\u and "ft",
        On Julvj l*fj aoif jDefendant -filed Original AnSoJer find Jun| Demand.
        On June &0, aoif Defendant UJas Serued ajifh Process and bfj^lnoL
  Complaint .      Relum ojac mode ivj Carlos fi. Lopez Ond tiled lOith the
   Court on June ity 3oi«ti
        On JuLv| afj^oit Defendant F.'led Defendant motion To DtSmiSi Plaintiffs
   fiaseJess Cause of Act/of)j find Oefendont's flflotion to Aixite kespoftse to
   Oi*Scovier\j.
       On August i&jStoif, Plain-Kff's Response To oeferJant*s 'mction To 0<s-
   cniss Plaint*ffsS (Baseless Cause, of Act/on PursuiQoi To Ruk 9/a.a. Tex, £-•
   Ciu. fVoci ujos presented and Ultdi
      on September &j aoif at 9foo o,mi tie Caar-i Denied Plaintiff$ Motion
   Br AProtective Order, ond />eicf Defendant's Wotio.fi to DiSmiSS In Abeyance
   Pendioq It days prior notice oursaoirl: to Aule %3»& Tex, A, d'u, Prod.
        On December /s, aom-j Plaintiff pcestnhd Petition for uJrif of' Man
   damus Pursuant To Artrcle, £, Section 3 of the Texas Constitutionf fhd
   Plaintiff>S Appendices ajnich uias file-stamped on January 5/ SoiSi
        On January afc, aoiSj OtftndQni filed Defendants Designation of
   f\)eu) Attornevi-in-chorqe
                 I        W
                              ond Notice of Wearfnq
                                                 .~g
                                                     on Defendant's Motfcn To
   oismisS +i>r niorcnf) aws at ^'OO a,mi,
       Dn Fehruarvj Sj QDte, OJarren Vasra, Trout's Countvj Court fidmtoislfahr
   aduiseJ Plaintiff of a Aeorinrj Dn ..luednesdavjjfflnrciS fls Oois at $06 a»m,
   On PLointitf's fetition for uJrit of Mandamus .



                                             £.
V   '.

        On march t, aoi£ the Trial tt>urt , Judge Tim 3ucak SiWJ brder
    Granting Defendant's, Mot/on to QismiSS 8ose)esS Cattse of Action Pursuant
    to Texas Rules of CiviiL fVocedure 9/fl.
         On iTIflrch li>, SoiS Plaintiff presented TuVilten Notice of Appeal
     Pursuant To Pule £5,1 Tesc.fi. flpp. Proc, ond Application To Proceed in
    forma Poupen's - Inability To Pavi Cost \ Proceed 6n appeal.
          fin march /9j3ii)/S Plaintiff presented Plaintiff's Pro se motion For A
     lOeiU Trial; and Plaintiff's motion In Aequest For Written Findings of
     Fads and Conclusions of Lauj Pursuant To Aule 2% TeX< &. fiui Proc«.
        On March 93) ao»& Plaintiff presented (flotion In tfe^uest F&r ATrue
    And Correct Copu of Toe Peporter's kerord of The Hearing On September Aj
    QoiS On PlaintifPs Motion For fl Protectee Orderj And the Wearing On /Tlflrtfl
     V, aofS on Oeffnddnt's motion to Dismiss Plaintiff>s fiaseieSS Cause of Action .
         Pursuant to Pule 3<f.£ fio) of the Te*i R. Ci'u, Proci, Plainti'ff-Appellant
    for the Second lime request that the. Yraute County Oi'strict Clerkj "VeLvnt
     L, Price, will prepare the Citrus Record of the items listed herein
    above-fir the designation ofi tfppeaL from the DeniaL of Plait)} ifr>S
    Motion For AProtective Order On September Si) QolfJ and the Grant of De
    fendant's: Motion To Dismiss Plaintiff's fiaseless" Cause at fiction Pursuant
    to (Rule 41a Tex, ft Cm, firoci On March 4/aws .
         Plaintiff-Appellant ierebvj fewest a True Ond Complete Copvj of the
    flerK's kecord in Causk Moi o-/*6rt-/V-oo/9a&> tor the Appeal of tbis
    Cause to the first Court of Appeals at Aouston, Texas in Cause kJoi 01- fS-
     OD3fel-C\J,

                              Aespecttulk| SubmitleJj
                      FreJdie lee Tjalkef* 00l£74*£
                      Para-lyal nio. r3of7SOI
                       JbH fM ISO          EIlii Unit
                       HuntsM.T/e, Texas     11313-0001
                             Ceriificait of ^eruice,
     This is, to Certify that a True Ond Correct Original of the aboue
ond fireqoinq instrument "/Motion in Reauest For Ati'ue And Complete
fopij of tie Clerks Aecord Pursuant To Aule 3<f.S Tex. k, C\i, Proct%) has
teen -firuJard&J to the foilouiinj p-ersons tvj UtS. MfiiL j PostcKje Pre-paid
On this l&th. davj of Olav|} aoi£ j Addressed To*
0 ^elua L, Pnce                        -5) Chrisfopber A, Pnne
    Train's CeuoKj okhict Clerk              Clerkj fint Court of Appeals
     Ciu, Oiviij 3oa Coufihtmse              301 fonn/n Sheti
    1000 Guodalupe Street                    Houston, Texas; TIOOa-QO^
    Ausfin, Texas 1KU1-ty03

                            Freddie Lee uJafkef %DO'JSTfSS
                                  In Propria Persona
                      Mr. freddie Lee Oj0|Ker=*DOlf£l«teS/
                      Aora-LeqaL Nloi 130^501
                      'IM1 mUO           EilLtS Unit
                                                                 1ST COURT OFAPPEALs
                      HuntsMillej Texas 113t3-ot>ol
                           Mavj i&, aots                         W 22 2015
                                                               ^R'sroPHE,,
                                                                             PR/NE
Ms. Auonda Watson                                            CLERx

bfficiaL Court Reporter
3S3d District Court
Post Office Box mi
Austin, Texas     T&lH- HfS
(?r. Cause Mo. 0-i-6rt-rt-Domi>      CoA nta 0M5-oo3tKvi Freddie Lee
    talker, Plaintiff-Appellant V, A/ssie Dtueni, et aL, Defendants-
     Appellees /Second Request For fltporter'S Qu&rd
    Oear Court Reporter'.
     \>nce Again) Enclosed htnln is mvj Stand Request To Be Provided
OJith o True and Correct Copu of the Reporters Record of the proceedino
of September &, £di4 and March ^ aoi£>. the Reporter^ Aecorduuos
filed ojith the Third Court of Appeals, but -jcu totally faiLedtft pror
M.'Je Plaintiff uJith a Copvf of the Reporteru Record} Ond on Apr/L allots
the Cose Mi transferred to the First Cmt of Appeals -Oh/S-003W-CvijOnd
 no reporter's record has been prouided. Please provide and Servie. upon
 PlamtIff-Appellant a True ond Correct Cop^j of the Reporter's ReW
for the flppeaL in CoA l\)o, DM£-0G3khOi.        Bi| Copu of Ibis Letter, X
om also mailing a Cop^ of Same, to ^elua L. Price «,the OtfniaL Courf
Reporter of the £>3ii District Court, onJ to Christopner A. Print.                     X
thonk >(ou In odvsance. tor >#our Qnllclpaied Cooperation in fhis matteri
    SJCtfeH 'j>
     freddie Lee ^olKer#0o4STte£
         Plaintiff - Appellant
FLUi /rui-ocr c; official Court cepoittr &3CH. district Court /Cap-coa
cci retained i\\ aMrtsstt IMe\ S/W&us
                                         -DOW&I*

                  COA «*>. Dl lb        ^ ^ The OiStnct        CLERK.


                                         4



                                         •4c
Cisiie OltfMii rftiwiij •       '
                                             •*


              —             —       w             ~ ^ gf fl Yrui "nrJ l°"
     C,f4
     r„„u 6f
          >f the
             the «^««  B««l of*6
                 «***« «H   Of Th. ->f*   ' , a, ,w5
                                   JT ,, Jm,,J;       ^ flt.
                                                 ao/5 fti Oft;



 To'. 1%. khcndfl uJaison
     Official Court Reporter
     253 [d Oistn'ct Court
      Post office &* rm
      Austin, Texas T&U1-/W
    Comes Moui Freddie Lee. lJalK^^e/A^ /„ ^
 ona referreJ Cause, tvj and t' 'V> *" Pr0fir;Q / ""
 presets 1Kb *Plaiflt;tf~Ar y ^ £ ***j
  ft..., <Ue 3« ffc)a(c) i"/T bi H /^^
 reauests the folloojinqi
                HouJinq / /


       ,fe (b) Requesf F/^ / ~
       *—Me Court/ '**« A*              U«* f0
                                             On
                                                                                F«-EO IW
                    -In OK Not CH-&M-l<f-OOtm
                    COA fvlo.    Oh I5-003W-CU
Freddie Lee JuJalRer,lDC^ootsma5          •*    in The Ois^rict Coifl4sToP„eR          PR/WE
                 Plaintiff- Appellant      It
                                                                      CLERK


Sfersus                                          l«<   fctK Judiciol District
RisskWensj Presiding officer, Texas
BoOrd of Pardons f^ndParoLes} ft ot«,            Trowis Countj, Texoi
                 Defendants- Appe Jlets
    Kointiff-Appellants Second Motion In Recjuest For ATrue And Canect
    Copvj bt %e Reporter* Record ofThe September Aj So 14 Hearing Dn
    Plaintiff's Motion for A Protective tirder^ And Dn March 4j 'ckOjS Dn Oe-
    fitndants Matin To oismiSi Plaintiffs Baseless Cause of Mhn Pur
    suant To Rule ^iq Tex.R.Civj, rW (See Tex, R. App. Proo,Rule 3t«Ub)
                                        Mil)
To*, 1%, Rhonda IjJoison
    Official Court Reporter
    3S3ii O/strirt Court
     Post Office &* mt
    Austin, Texas     wivfffc'
   Comes Moui frtdik lee uJalKer, Plaintiff-AppeIbnt In the pboye-$fi|leJ
and referred Cause, tvj ond Ihrmjjh himself, In Propria Persona, and
presents this ^Plaintiff- Appellant's Second Motion In Request For ft
True And Correct Copvj 5f The Reporter's Aecord Pursuant To Tex, R, Ajy>«
Pfoci, Rule 3*,fe ffc)a(c) V*t cmdh Support of Such, Plaintiff- Appellant
requests the following i
              Tex.R, flop. Pn>aJjjjfe fteyorter's ftecorJ
   3^fe (b) Request: For Preparation,
0 Request to Court Reporter. At or before the time tor perfecting -the.
'*
     appeal,-the appellant must rtqaest it) uJiifing that the ofticiaL re         •••a.i



     porter prepare the reporter>s record*      The request must designate
     the txjiitlfs to be iocLudeai
         A request to thtjCowrt reporter-out not the Court recorder- must
     alio designate the portions of the proceed/nqs to be included •
     a) Filing.    Tbe%pe/lonf must file a Copvj of the request tuitb the
     trial Court .cltr%
     c) Partial Repmtins ftecorj,
     I) Effect on Appellate Points or Issues , "if the oppe/lont requests
     a partioL reporters r^c^rJ^ the appellant must include in the
     request a statement: of tht points and issues to fee presented on
     Oppeal ond ajl/l then te limited to those points and issued,
                          Plaintiff- Appellants fleauest
         Plaintiff- appellanti Freddie lee UJalRer request the official Court
     Reporter, Ms. Rhonda lAJatson of the 3S3ir District Court Ond lh&
     OffieioL Cour-i: Reporter of the SZrA District Court of TiWs'County
     Texas lUil! moke and prepare plus Serve upon Plaintiff- Appelant, ft
     True and Correct Copvj 0f the proceedinqs htlcl on September a, &o/*f
     of <?.'oo o.m, In the. 53£s! District Court on Plaintiff's Motion for A
     Protective Order and on March t, ao/S at 9,'DO a,mi iV» the 3S3li district
     Court on Defendant's Motion To Dismiss Plaintiff's Eose/eSS Cause of
     Artion Pursuant Tp tfule fl/a TexiRi .fiu. Proc«, Plaintiff-'Appellant
     intends to raise the points and issues Contained h) the Reporter's
     Record in the First Court of' Appeals i
                           fifiSpectfti'/lvj Submitted,

                                           3L
                           Freddie Lee IdolKer * ooHSTtSS
                           ftira-LegoLNo, I30Y1S0I
                           lilt rMUO           ElliS Unit
                           HuntsMille, Texas     11313-0001
                                 Certjf/cqt^ pf ,Sf™ifg
   This is to certify that a True Qnd Correct Original of fhe about
ond foreooina instrument "Plaintiff- Appellant's Second Motion In Re
quest For A True And Correct Cop\j of The Reporters Record of The
September a,aol4 Hearinai And On March 4, aoiS (See Tex, R, App, Proc7
Aole B1,L(kin(c)l* has been foruWed to the follotoina persons bv| U.S
MaiL, Postage Pre-paid On this /Uh dai| of Ma^aoiS, addressed To;
l) MelvJQ L, Price                             5) official Court Reporter
   Iraik Courrtvj District Clerk                    S3fi Oiitricf Court
   Civiil DivJ., 30a Courfbouse                     TrauiS County CourtbouSfc
    I0DD Guadalupe Street                           Post Office Box m&
    Aust i(\t Texas            1&H.1- %03           Austin , Texas   l&ltl- I1t8
3) Christopher A, Peine
    Clerk, First Court of Appeals
    301 Fannin Street
    //ouston, Texas             nooa-aoU>

                      B<
                           1   Freddie Lee idalKerf 0OM514&S
                                     Tn Propria Persona
                                      ...LI   i „v*-*m^j**^i*
                                                                                                                ""1^. m
Mr, Freddie tee OjJaiKer^DOtfslt-Es
Ml FM %0                Ellis Unit:                                 m-czm'rtt -wjt^s.tc^s '«>• m'%-
Huntsuf/le, Texas    113+3 - 000/
               l ^STON9^^1-8/                   Christopher A. Anne
                    MAY 2 2 2015
                                                 C/erk, Ftnt Court of Appeals                                             '&
                                                3o/ Fannin Street
                                                Houston, Texas    "170051- SID&6
 Legal nail
                                        •'** .*•:_:>—i'*";'*"!'*^        hl»MHH,hlli'lHIj'l#)l«i'!pi'il'Vill^"«W'ilill